PER CURIAM.
The order appealed is reversed and this cause is remanded to the trial court for the purpose of taking testimony from the persons who, on behalf of the parties and without counsels’ presence, purportedly reached a settlement of this cause. After taking the testimony the trial court shall determine whether these persons had a meeting of the minds reaching a full and complete settlement of the cause. If the trial court finds that such a meeting of the minds occurred, then the trial court shall enforce the terms thereof exactly as reached. Should the trial court find from the testimony that no meeting of the minds occurred it shall decline to enforce any purported settlement agreement and shall proceed with the cause. See Spiegel v. H. Allen Homes, Inc., 834 So.2d 295 (Fla. 4th DCA 2002)(holding that a trial court’s finding that there was a meeting of the minds must be supported by compe*300tent substantial evidence in order to enforce a settlement agreement).
Reversed and remanded.